Citation Nr: 0622852	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  03-14 111	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Entitlement to a compensable rating for hepatitis C prior 
to January 29, 2003, and a rating higher than 10 percent 
thereafter.

2.  Entitlement to a compensable rating higher for diabetes 
mellitus prior to June 14, 2002, and a rating higher than 20 
percent.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant/Veteran


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Salt Lake City, Utah.  In that decision, the RO granted 
service connection for hepatitis C and diabetes mellitus, 
evaluated as noncompensable disabilities.  In an April 2006 
rating decision, the RO increased the rating for hepatitis C 
to 10 percent effective January 2003, and it increased the 
rating for diabetes mellitus to 20 percent effective June 
2002.  

The veteran testified at an April 2004 hearing before the 
undersigned Veterans Law Judge, and the certified transcript 
is of record.  The Board considered the appeal in August 2004 
and determined that additional development was required. The 
matter was remanded and the RO performed all requested 
development.  The issues on appeal remains denied and are 
properly returned to the Board for consideration.  

The issue of an increased rating for diabetes mellitus is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, D.C.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Hepatitis C is manifested by chronic fatigue.



CONCLUSION OF LAW

Criteria for a 10 percent rating, but no higher, for 
hepatitis C have been met effective December 6, 2000.  38 
U.S.C.A. §§ 1155, 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.1-
4.16, 4.114, Diagnostic Code 7354 (2005).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, the Board must 
examine VA's duties under the Veterans Claims Assistance Act 
of 2000 (VCAA).  The VCAA directs that VA shall apprise a 
claimant of the evidence necessary to substantiate his/her 
claim for benefits and make reasonable efforts to assist the 
claimant in obtaining evidence unless there is no reasonable 
possibility that such assistance will aid in substantiating 
the claim.  During the pendency of this appeal, the Court 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including:  1) veteran status; 2) existence of a 
disability; 3) a connection between the appellant's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  19 Vet. App. 473 (2006).  

In letters dated in June 2001, October 2003, and September 
2004, VA notified the veteran of the information and evidence 
needed to demonstrate entitlement to service connection and 
an increased rating for hepatitis C.  The letters identified 
what part of that evidence the veteran was to provide and 
what part VA would attempt to obtain for him.  See 38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letters also 
generally advised the veteran to submit any additional 
information related to his claim.  See Pelegrini v. Principi, 
18 Vet. App. 112, 121 (2004).  

In a letter dated in May 2006, VA notified the veteran of the 
information and evidence needed to demonstrate the effective 
date of an award; however, the RO did not provide the veteran 
an opportunity to submit additional evidence, and it did not 
reconsider the issue subsequent to the May 2006 notice.  The 
Board finds that the deficiency is not prejudicial in this 
case because the Board assigned the earliest applicable 
effective date to an increase in the veteran's disability 
rating.  Thus, the Board finds that the veteran was 
effectively notified of the information and evidence 
necessary to substantiate and complete his claim.  

VA must provide VCAA notice to a claimant before the agency 
of original jurisdiction (AOJ) issues an unfavorable decision 
on a claim for VA benefits.  See Pelegrini v. Principi, 18 
Vet. App. 112, 119-20 (2004).  In this case, VA did not 
provide notice of the information and evidence needed to 
establish the degree of disability prior to the May 2002 AOJ 
decision on appeal; however, the RO provided notice in 
October 2003 and September 2004 and reconsidered the claim in 
April 2006.  In Pelegrini, the Court stated that its decision 
did not void or nullify AOJ actions or decisions in which 
VCAA notice was not provided prior to the AOJ decision, but 
merely required that appellants receive VCAA-content-
complying notice.  In this case, the Board finds that the 
veteran was not prejudiced by the post-AOJ decision notice 
because he was given sufficient time to submit and/or 
identify any and all evidence necessary to substantiate his 
claims.  Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.

The Board also finds that VA complied with the VCAA's duty to 
assist by aiding the veteran in obtaining evidence, providing 
him physical examinations, and affording him an opportunity 
to testify before an RO hearing officer and/or the Board.  
All known and available records relevant to the issue on 
appeal were obtained and are associated with the veteran's 
claims file, and the veteran does not contend otherwise.  
Therefore, the Board finds that VA has done everything 
reasonably possible to notify and to assist the veteran and 
that no further action is necessary to meet the requirements 
of the VCAA.  

The veteran alleges that he experiences significant fatigue, 
accompanied by nausea, lightheadedness, and instability, 
after a day of physical labor.  The veteran has a history of 
employment in the construction industry, and he asserts that 
he has difficulty retaining work because of limitations 
associated with his symptoms.  He also complains of a history 
of weight fluctuation and occasional nose bleeds.

The veteran was diagnosed as having hepatitis C in December 
2000.  During related counseling, the veteran stated that he 
had been terminated from his most recent position of 
employment.  In September 2001, the veteran stated that he 
had experienced weakness, weight loss, and fatigue during the 
year prior to the examination.  During an October 2005 VA 
examination, the examiner noted clinical evidence of a high 
viral load associated with hepatitis C, and he opined that 
decreased energy levels and fatigability were partially 
attributable to the disease.  

Disability evaluations are determined by the application of 
the schedule of ratings, and separate diagnostic codes 
identify the criteria governing evaluation of specific 
disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Hepatitis C is evaluated under Diagnostic Code 7354.  See 38 
C.F.R. § 4.114.  The criteria of that diagnostic code are as 
follows:

Daily fatigue, malaise, and anorexia 
(without weight loss or hepatomegaly), 
requiring dietary restriction or continuous 
medication, or; incapacitating episodes 
(with symptoms such as fatigue, malaise, 
nausea, vomiting, anorexia, arthralgia, and 
right upper quadrant pain) having a total 
duration of at least two weeks, but less 
than four weeks, during the past 12 
month period...............................................................20

Intermittent fatigue, malaise, and anorexia 
or; incapacitating episodes (with symptoms 
such as fatigue, malaise, nausea, vomiting, 
anorexia, arthralgia, and right upper 
quadrant pain) having a total duration of at 
least one week, but less than two 
weeks, during the past 12 month 
period.................................10

Nonsymptomatic.............................................................0

Under Diagnostic Code 7354, an incapacitating episode is a 
period of acute signs and symptoms severe enough to require 
bed rest and treatment by a physician.  See 38 C.F.R. § 
4.114, Diagnostic Code 7354, Note 2.  Sequelae such as 
cirrhosis or malignancy of the liver are evaluated under the 
appropriate diagnostic code for the specific manifestation.  
See 38 C.F.R. § 4.114, Diagnostic Code 7354, Note 1.  

Manifestations of hepatitis C warrant a 10 percent rating 
under the criteria of Diagnostic Code 7354.  The veteran has 
a history of weight loss, and he complains of daily fatigue 
and weakness partially attributable to hepatitis C.  A higher 
rating is not warranted because there is no evidence that 
physicians prescribed medications, dietary restrictions, or 
bed rest to address hepatitis C symptoms.  

There is no evidence of sequelae of hepatitis C subject to 
evaluation under separate diagnostic codes.  During a 
December 2000 VA examination, the veteran described a history 
of right upper quadrant abdominal discomfort.  In September 
2001, a VA examiner noted right upper quadrant tenderness and 
slight enlargement of the liver.  The examiner opined that 
the veteran had possible liver damage secondary to alcohol 
intake.  During an October 2005 VA examination, the examiner 
related right upper quadrant discomfort to diagnosed 
gastroesophageal reflux disease.  Because medical evidence 
indicates that right upper quadrant symptoms are not related 
to service-connected hepatitis C, the Board will not evaluate 
those symptoms under a separate diagnostic code.  

The Board finds that a 10 percent rating is warranted 
effective December 6, 2000, the date of the veteran's 
application for service connection for hepatitis.  Except as 
otherwise provided, the effective date of an evaluation and 
award of compensation will be the date of receipt of claim or 
the date entitlement arose, whichever is later.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. § 3.400(a).  

Evidence indicates that the veteran complained of 
symptomatology originating in 2000 sufficient to warrant a 
compensable rating for hepatitis C:  the veteran had 
difficulty retaining employment during the period of his 
initial diagnosis; in September 2001, he complained of a one-
year history of fatigue and weight loss; and, during 
subsequent examinations, he described a duration of symptoms 
and occupational impairment consistent with an onset in 2000.  
Therefore, because evidence indicates that the veteran 
exhibited symptoms of hepatitis C at the time of his December 
7, 2000, diagnosis sufficient to warrant a compensable 
rating, the Board assigns an effective date corresponding 
with the date of the veteran's claim.

Where entitlement to compensation has been established and 
the veteran appeals for a higher initial disability rating, 
VA will analyze the severity of the veteran's disability from 
the time of the initial rating to the time of review.  VA 
will specifically consider whether separate "staged" 
ratings for different periods of time are warranted.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999).  In this 
case, there is no evidence that hepatitis C has increased in 
severity since December 2000 sufficient to warrant separate 
staged ratings during the period of appeal.

The VA schedule of ratings will apply unless exceptional or 
unusual factors make application of the schedular standards 
impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).   A veteran may be awarded a rating higher than that 
encompassed by the schedular criteria if the case presents 
such an exceptional or unusual disability picture, with such 
related factors as marked interference with employment or 
frequent periods of hospitalization, that application of the 
regular schedular standards is impractical.  See 38 C.F.R. § 
3.321(b)(1).  

Although the veteran asserts that he is unable to work 
because of his disability, he has not been hospitalized for 
manifestations of hepatitis C, and there is no evidence of 
exceptional limitation beyond that contemplated in the 
schedule of ratings.  The Board appreciates that limitations 
caused by fatigue have an adverse impact on the veteran's 
employability; however, loss of industrial capacity is the 
principal factor in assigning schedular disability ratings.  
See 38 C.F.R. § 3.321.  Therefore, any assignment of a 
compensable rating is recognition of that loss.   See 38 
C.F.R. § 4.1 ("the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability"); Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that a 
compensable disability rating is itself a recognition of 
industrial impairment).  Consequently, the Board finds that 
the evaluations assigned in this decision adequately reflect 
the veteran's clinically established impairments, and an 
extra-schedular rating is denied.


ORDER

A 10 percent rating, but no higher, for hepatitis C is 
granted effective December 6, 2000.


REMAND

In letters dated in June 2001, October 2003, and September 
2004, VA notified the veteran of the information and evidence 
needed to demonstrate entitlement to service connection and 
an increased rating for diabetes mellitus.  In a letter dated 
in May 2006, VA notified the veteran of the information and 
evidence needed to demonstrate the effective date of an 
award; however, the RO did not provide the veteran an 
opportunity to submit additional evidence, and it did not 
reconsider the veteran's claim subsequent to the May 2006 
notice.  

The Board finds that the deficiency is significant in this 
case.  Evidence indicates that diabetes has increased in 
severity since VA first evaluated the condition in May 2002.  
The veteran as diagnosed as having diabetes mellitus during a 
September 2001 VA examination, and he denied use of any 
medication or restriction of any activites related to the 
condition.  Yet a VA physician prescribed an oral 
hypoglycemic in June 2002.  Therefore, because there is 
evidence of entitlement to staged ratings during the period 
of appeal, the veteran is entitled to receive notice of the 
evidence needed to demonstrate the effective date of any 
applicable increase.  It is noted that effective date notice 
was sent in May 2006; however, there was no subsequent 
adjudication of the issue.  See Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran notice of the 
information and evidence needed to 
demonstrate the effective date of an 
award, and afford him a reasonable 
opportunity to submit additional evidence.

2.  When the additional development is 
complete, review the case on the basis of 
any additional evidence.  If the benefit 
sought is denied, furnish the veteran and 
his representative with a Supplemental 
Statement of the Case, and afford them a 
reasonable opportunity to respond before 
the record is returned to the Board for 
further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


 Department of Veterans Affairs


